QBffice     of the IZIttornep         @enecal
                                                   Nate   of Qexae


DAN MORALES
 ATTORNEY
       GENERAL
                                               September 12.1991


 Honorable John Hannah, Jr.                           Opinion No. DM-41
 Secretary of State
 P.O. Box 12697                                       Re:    Whether a person requesting
 Austin, Texas 7871 l-2697                            records pursuant to the Texas Open
                                                      Records Act may dictate the media in
                                                      which public information must be pro-
                                                      vided and related questions (RQ-46)

 Dear Mr. Hannah:

         You ask whether a requesting party may specify the form in which public in-
 formation must be provided to the public by the secretary of state under the Texas
 Open Records Act, article 6252-17a, V.T.C.S. Specifically, you advise that you have
 received a request for information regarding corporations maintained by the
 secretary of state, and the requestor has specified that he wishes the information to
 be provided on “print-image” nine track tape. You ask whether the information
 must be provided in the form requested .I You characterize your request as a
 request for an open records decision under section 7 of the Open Records Act.
 However, as you do not dispute the public availability of any requested information
 under section 3(a) of that act, we are responding to your questions pursuant to
 chapter 402 of the Government Code.*

         Nine track tape is computer readable magnetic tape used for the. storage or

          ‘You also ask, should we conclude that the print-image tic track tapes most be provided,     for
 a determination of the charges that may be assessed for the tapes. Additionally, you ask whether     the
 Open Records Act or sections 405.018 and 405.031 of the Government Coda govern access to             the
 requested information.’ As will be seen, we fmd tbat the print-image tapes need not be released.     We
 believe this obviates the need to respond to your additional inquiries.

           ?Section 7 of the Open Records Act drovides tbat if a governmental body has received a
 request for information which it believes to be within an exception to required public disclosure stated
 in section 3(a) of the act, and if there has been DOprior determination that the information falls within
 an exception, it mlLSt request a decision from the attorney general to determine whether the
 infomatioo     is within that exception.      Consequently, decisions under section 7 are limited to
 comideratioos necessary for detemdniag whether information may be withheld from public diszlosure
 under section 3(a).




                                                 p.   201
Honorable John Hannah. Jr. - Page 2          (DM-41)




        Nine track tape is computer readable magnetic tape used for the storage or
transfer of information. In this instance, you advise that by use of the modifier
“print-image”, the requestor means that he wishes to receive a nine track tape that
includes coded formatting instructions that will facilitate the conversion of the in-
formation on the tape to microfiche. You advise that these formatting instructions
are not directly relevant to the information on the tape but instruct the computer to
arrange the information for printing directly from magnetic tape onto microfiche.
These formatting instructions were supplied to the secretary of state by the vendor
who converts the information onto microfiche pursuant to state contract. Secretary
of state employees then prepared a program that enables the instructions to be
added to the nine track tape supplied to the vendor for conversion to microfiche.
You advise that the print-image tapes are produced periodically for transmission to
the vendor. When the vendor has completed use of this tape, it is reused by the sec-
retary of state’s office for other purposes. You do not produce or maintain “print-
image” tapes except as necessary for conversion to microfiche.

       You advise that the information regarding corporations is~currently made
available to the public by the secretary of state in seven different ways, to wit: (1)
microfilm, (2) microfiche, (3) magnetic tape, (4) on-line access as provided for in
section 405.018 of the Government Code, (5) responses to inquiries over the tele-
phone, (6) purchase or inspection of copies of ~originalrecords, and (7) use of public
access terminals. You stand willing to provide .access to the requestor in any of
these ways.

       In Attorney GeneraI Opinion DM-30 (1991), we considered whether a county
clerk must provide duplicate microfilm of county real estate records for purchase by
the public. That opinion concluded that while a county clerk may provide such
duplicate microfilm, the law does not impose a duty to do so. Attorney General
Opinion DM-30, citing section 9(c) of the Open Records Act, reasoned that the
Open Records Act requires governmental bodies to provide “suitable” copies. The
opinion stated:

               What form of copies may be ‘suitable’ could vary
           depending upon the nature of the requested information.
           While it is not possible or necessary here to speculate upon
           every circumstance in which a suitable copy might consist of




                                       P.   202
Honorable John Hannah, Jr. - Page 3                      (DM-41)




             some form other than an ordinary paper reproduction, we can
             point, for example, to records on videotape or audiotape where
             a paper transcription would be an inadequate substitute for the
             medium in which the information was originally recorded.
             With respect to deed records, however, it seems an ordinary
             paper copy would, in every case, be suitable to convey the
             information contained in the record to any member of the
             public.

Attorney General Opinion DM-30 at 3:

        Certainly, the seven methods currently used by the secretary of state for pro-
viding public access to corporation records are “suitable” for conveying the informa-
tion in those records to the public. We find nothing with respect to the information
requested in this instance that would, as a matter of law, require the secretary of
state to add an additional medium or format to its current repertory. See Attorney
General Opinion JM-672 (1987); Gpen Records Decision No. 65 (1975). Further-
more, under the facts you present, the medium is in fact available to the requestor.
Essentially then’what this requestor is seeking is the formatting instructions that
allow conversion of the tape to microfiche.

        In Gpen Records Decision No. 581 (1990), this office considered the avail-
ability of computer programs used for the maintenance, manipulation, or protection
of public property. In that open records decision, it was concluded that where infor-
mation has no significance other than the maintenance, manipulation, or protection
of public’property, it is not the kind of information made public by the Gpen
Records Act. The only difference in the magnetic tapes desired by the requestor
and the magnetic tapes that you routinely sell is the inclusion of the print-image
formatting instructions. These formatting codes are not necessary to-the under-
standing of the ,information provided on magnetic tape and have no significance
other than their use as a tool for manipulating the information to facilitate the pro-
duction of computer-output microfiche .4 Accordingly, we think that these format-

         3You supply information on nine track magnetic tape, aad the magnetic tapes that are
currently available are prtided to purchasers with all the information necessary to tied and extract the
information “fields” within the tape.

          4We note that the maaipulation of the data resulting from the print-image          fonnattieg
instructions is evident from the fiche themselves, which are available to the public.




                                              P.   203
    HonorabIe John Hannah, Jr. - Page 4          (DM-41)




    ting codes are not “information” independently subject to the Open Records Act.
    We conclude that the secretary of state is in compliance with the Open Records Act
    without making corporation information available in an additional format or
    medium to those currently offered.

                                       SUMMARY

                     The seven methods currently used by the secretary
                 of state for providing public access to corporation
                 records are. “suitable” for conveying the information in
                 those records to the public. Formatting codes are not
                 “information” independently subject to the Open
                 Records Act. The secretary of state is in compliance
                 with the Open Records Act without making corporation
                 information available in an additional format or
                 medium to those currently offered.




                                                        DAN      MORALES
                                                        Attorney General of Texas
    WILL PRYOR
    First Assistant Attorney General
-   MARYKELLER
    Executive Assistant Attorney General
    JUDGE ZOLLlE STEAKLEY (Ret.)
    Special Assistant Attorney General
    RENEAHICKS
    Special Assistant Attorney General
    MADELEINE B. JOHNSON
    Chair, Opinion Committee
    Prepared by John Steiner
    Assistant Attorney General




                                            P.    204